Case: 1:19-mj-03190-TMP Doc #: 9 Filed: 08/07/19 1 of 3. PageID #: 34

                                                             FILED
                                                        3:13 pm Aug 07 2019
                                                       Clerk U.S. District Court
                                                       Northern District of Ohio
                                                              Cleveland
Case: 1:19-mj-03190-TMP Doc #: 9 Filed: 08/07/19 2 of 3. PageID #: 35
Case: 1:19-mj-03190-TMP Doc #: 9 Filed: 08/07/19 3 of 3. PageID #: 36
